DETAILED ACTION
This is the initial Office action based on the application filed on July 31, 2019.
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-13 and 15 are objected to because of the following informalities:
Claim 11 recites “a first computing system.” It should read -- a first computer system
--.
Claim 11 recites “the second computing system.” It should read -- the second computer system --.
Claim 12 contains a typographical error: the word “and” should be added after the “[…] predicting a duration of the read/write operation […]” limitation.
Claim 13 recites “the first computing system.” It should read -- the first computer system --.
Claim 15 recites “the model.” It should read – the performance model --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites the limitation “the read/write operation.” There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a read/write operation” for the purpose of further examination.
Claims 13 and 14 depend on Claim 12. Therefore, Claims 13 and 14 suffer the same deficiency as Claim 12.

Claims 13 and 14 recite the limitation “the operation.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “an operation” for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 12 is directed to a computer-readable medium. However, it is noted that the specification does not provide an explicit definition of what constitutes a computer-readable medium. The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable medium, particularly when the specification is silent. See MPEP § 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. Therefore, the claimed computer-readable medium is ineligible subject matter under § 101. Applicant is advised to amend the claim to recite “[a] non-transitory computer-readable medium” in order to overcome the 35 U.S.C. § 101 rejection.
Claims 13 and 14 depend on Claim 12 and do not cure the deficiency of Claim 12. Therefore, Claims 13 and 14 are rejected for the same reason set forth in the rejection of Claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0033239 (hereinafter “Heilper”).

As per Claim 1, Heilper discloses:
A method comprising:
executing a program on a first computer system (paragraph [0027], “… the synthetic workload may be implemented by a program that is configured to exercise the different components of the platform. The program may be executed on the original platform or a platform having a configuration that is considered as equivalent thereof [executing a program on a first computer system].”);
monitoring the execution of the program and creating a plurality of operation records based upon the monitoring, wherein each operation record is associated with an operation carried out during execution of the program (paragraph [0034], “A Non-Intrusive Performance Monitor 150 may be configured to monitor utilization pattern of WL 130 when executed on Original Platform 110 [monitoring the execution of the program].” and “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the performance may be monitored by Monitor 150 which may provide feedback to HLAM 145 in order to calibrate itself to generate instructions having the same utilization pattern as WL 130 [creating a plurality of operation records based upon the monitoring, wherein each operation record is associated with an operation carried out during execution of the program].”);
determining a first value of a cumulative performance indicator, the first value being associated with the execution of the program on the first computer system (paragraph [0041], “The HLAM may comprise a plurality of engines which may be used together to provide a different alternative workloads having the same utilization pattern. Each such engine may, for example, generate a load with respect to a different type of utilization parameter (e.g., % CPU, % IO, network utilization, or the like).”; paragraph [0042], “In steps 260-270, and similarly to steps 220-230 of FIG. 2A, each synthetic workload is executed on the target platform and its performance on the target platform is compared to that on the original platform. In Step 280, data relating to all the alternative workloads may be aggregated [determining a first value of a cumulative performance indicator, the first value being associated with the execution of the program on the first computer system].”);
for each operation record, predicting a value of a performance indicator associated with carrying out the operation on a second computer system (paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on performance as a result of migrating the workload from Original Platform 390 to Target Platform 395 [for each operation record, predicting a value of a performance indicator associated with carrying out the operation on a second computer system]. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload.”), wherein, for an operation record, predicting the value of the performance indicator is based on a performance model associated with carrying out operations on the second computer system (paragraph [0056], “Aggregation Module 360 may be configured to aggregate results relating to a number of alternative synthetic workloads, each of which implementing the same utilization pattern, in order to provide for the prediction.” and “The prediction of the performance of the 1 … Hk. In case of mixed results, the differences between H1 … Hk may be useful in pointing the user to parameters to which the migration is sensitive [wherein, for an operation record, predicting the value of the performance indicator is based on a performance model associated with carrying out operations on the second computer system].”); and
determining a second value of the cumulative performance indicator, the second value being associated with execution of the program on the second computer system and being based on the predicted values of the performance indicator (paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on performance as a result of migrating the workload from Original Platform 390 to Target Platform 395. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload [based on the predicted values of the performance indicator].”; paragraph [0063], “Block 520 indicates execution on a first target platform. As can be appreciated idle time (Sleep 530) has increased indicating improvement in performance. As can also be appreciated the improvement is based due to improvement relating to the CPU engine. Although the performance of the IO engine deteriorates, there is an overall improvement in performance during the interval [determining a second value of the cumulative performance indicator, the second value being associated with execution of the program on the second computer system].”).

As per Claim 2, the rejection of Claim 1 is incorporated; and Heilper further discloses:
wherein monitoring the execution of the program on the first computer system comprises determining values of the performance indicator associated with carrying out operations during execution of the program on the first computer system (paragraph [0041], “The HLAM may comprise a plurality of engines which may be used together to provide a different alternative workloads having the same utilization pattern. Each such engine may, for example, generate a load with respect to a different type of utilization parameter (e.g., % CPU, % IO, network utilization, or the like).”; paragraph [0042], “In steps 260-270, and similarly to steps 220-230 of FIG. 2A, each synthetic workload is executed on the target platform and its performance on the target platform is compared to that on the original platform. In Step 280, data relating to all the alternative workloads may be aggregated.”) and wherein for an operation record, predicting a value of the performance indicator associated with carrying out the operation on the second computer system comprises determining the value of the performance indicator associated with carrying out the operation on the first computer system (paragraph [0041], “The HLAM may comprise a plurality of engines which may be used together to provide a different alternative workloads having the same utilization pattern. Each such engine may, for example, generate a load with respect to a different type of utilization parameter (e.g., % CPU, % IO, network utilization, or the like).”; paragraph [0042], “In steps 260-270, and similarly to steps 220-230 of FIG. 2A, each synthetic workload is executed on the target platform and its performance on the target platform is compared to that on the original platform. In Step 280, data relating to all the alternative workloads may be aggregated.”).

As per Claim 3, the rejection of Claim 1 is incorporated; and Heilper further discloses:
wherein the first computer system comprises a first storage device and wherein the second computer system is substantially the same as the first computer system except that the first storage device is replaced with a second storage device (paragraph [0023], “In .

As per Claim 4, the rejection of Claim 1 is incorporated; and Heilper further discloses:
wherein the first computer system comprises a first storage device (paragraph [0023], “In order to implement is functionality, the workload may use the components of the platform, such as for example, Central Processing Unit (CPU), storage device (or other IO components), or the like.”) and wherein the plurality of operation records includes an operation record associated with a read/write operation to/from the first storage device and an operation record associated with an operation which does not include the first storage device (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of which may be dropped. The storage device may be exercised by performing read/write operations without any particular goal to retrieve data or to store data for future use.”).

As per Claim 5, the rejection of Claim 4 is incorporated; and Heilper further discloses:
wherein for an operation record associated with a read/write operation to/from the first storage device, predicting the value of the performance indicator associated with carrying out the operation on the second computer system comprises providing a property of the read/write operation as an input to a performance model associated with carrying out read/write operations on the second computer system and receiving an output from the performance model (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of which may be dropped. The storage device may be exercised by performing read/write operations without any particular goal to retrieve data or to store data for future use.”; paragraph [0034], “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the performance may be monitored by Monitor 150 which may provide feedback to HLAM 145 in order to calibrate itself to generate instructions having the same utilization pattern as WL 130.”).

As per Claim 6, the rejection of Claim 5 is incorporated; and Heilper further discloses:
wherein for an operation record associated with an operation which does not include the first storage device predicting the value of the performance indicator associated with carrying out the operation on the second computer system comprises determining a value of the performance indicator associated with carrying out the operation on the first computer system (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of .

As per Claim 7, the rejection of Claim 1 is incorporated; and Heilper further discloses:
wherein creating the plurality of operation records comprises creating a plurality of threads of operation records, representing operation threads carried out during execution of the program (paragraph [0025], “… the utilization pattern may be indifferent to an order of execution and/or synchronization between processes or threads that are used to execute the workload.”; paragraph [0034], “A Non-Intrusive Performance Monitor 150 may be configured to monitor utilization pattern of WL 130 when executed on Original Platform 110.” and “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the performance may be monitored by Monitor 150 which may provide feedback to HLAM 145 in order to calibrate itself to generate instructions having the same utilization pattern as WL 130.”).

As per Claim 12, Heilper discloses:
A computer-readable medium encoded with instructions that, when executed on a computing device causes performance of a method, wherein the method comprises:
executing a program on a first computing system including a storage device (paragraph [0023], “In order to implement is functionality, the workload may use the components of the platform, such as for example, Central Processing Unit (CPU), storage device (or other IO components), or the like (emphasis added).”; paragraph [0027], “… the synthetic workload may be implemented by a program that is configured to exercise the different components of the platform. The program may be executed on the original platform or a platform having a configuration that is considered as equivalent thereof [executing a program on a first computing system].”);
monitoring the execution of the program and creating a plurality of storage operation records associated with read/write operations carried out by the storage device during execution of the program, wherein each storage operation record includes a property of a read/write operation (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of which may be dropped. The storage device may be exercised by performing read/write operations without any particular goal to retrieve data or to store data for future use (emphasis added).”; paragraph [0034], “A Non-Intrusive Performance Monitor 150 may be configured to monitor utilization pattern of WL 130 when executed on Original Platform 110 [monitoring the execution of the program].” and “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed [creating a plurality of storage operation records associated with read/write operations carried out by the storage device during execution of the program, wherein each storage operation record includes a property of the read/write operation].”);
determining a duration of executing the program on the first computer system (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration [determining a duration of executing the program on the first computer system]. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met. During the rest of the duration, the program may be idle (e.g., sleep). Comparing the performance may be performed by comparing the idle time during each interval, cumulative idle time or the like. No idle time in one interval may be indicative of the target platform being unable to handle the workload”);
for each storage operation record, predicting a duration of the read/write operation during execution of the program on a second computer system including a storage device (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of which may be dropped. The storage device may be exercised by performing read/write operations without any particular goal to retrieve data or to store data for future use (emphasis added).”; paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on performance as a result of migrating the workload from Original  Target Platform 395. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload [for each storage operation record, predicting a duration of the read/write operation during execution of the program on a second computer system including a storage device].”), wherein predicting the duration of the read/write operation comprises providing the property of the read/write operation as an input to a performance model associated with execution of read/write operations on a storage device of the second computing system (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead perform operations that have no particular goal except exercising the different components of the platform in a similar utilization pattern as the workload. For example, the CPU may be exercised by performing computations, the outcome of which may be dropped. The storage device may be exercised by performing read/write operations without any particular goal to retrieve data or to store data for future use (emphasis added).”; paragraph [0034], “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the performance may be monitored by Monitor 150 which may provide feedback to HLAM 145 in order to calibrate itself to generate instructions having the same utilization pattern as WL 130 [wherein predicting the duration of the read/write operation comprises providing the property of the read/write operation as an input to a performance model associated with execution of read/write operations on a storage device of the second computing system].”; paragraph [0056], “Aggregation Module 360 may be configured to aggregate results relating to a number of alternative synthetic workloads, each of which implementing the same utilization pattern, in order to provide for the prediction.” and “The prediction of the performance of the workload may be calculated based on all performance comparisons for H1 … Hk. In case of 1 … Hk may be useful in pointing the user to parameters to which the migration is sensitive.”);
predicting a duration of executing the program on the second computer system based on the predicted durations of the read/write operations during execution of the program on the second computer system (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met.”; paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on performance as a result of migrating the workload from Original Platform 390 to Target Platform 395. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload.”; paragraph [0063], “Block 520 indicates execution on a first target platform. As can be appreciated idle time (Sleep 530) has increased indicating improvement in performance. As can also be appreciated the improvement is based due to improvement relating to the CPU engine. Although the performance of the IO engine deteriorates, there is an overall improvement in performance during the interval [predicting a duration of executing the program on the second computer system based on the predicted durations of the read/write operations during execution of the program on the second computer system].”).

As per Claim 13, the rejection of Claim 12 is incorporated; and Heilper further discloses:
creating a plurality of non-storage operation records associated with operations other than read/write operations carried out by the storage device (paragraph [0023], “… the synthetic workload may not be aimed to perform any specific functionality and may instead ; and
for each non-storage operation record, determining a duration of an operation carried out during execution of the program on the first computing device (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met.”; paragraph [0063], “Block 520 indicates execution on a first target platform. As can be appreciated idle time (Sleep 530) has increased indicating improvement in performance. As can also be appreciated the improvement is based due to improvement relating to the CPU engine. Although the performance of the IO engine deteriorates, there is an overall improvement in performance during the interval.”).

As per Claim 14, the rejection of Claim 13 is incorporated; and Heilper further discloses:
wherein the method comprises, for each non-storage operation record, predicting a duration of the operation carried out during execution of the program on the second computer based on the determining duration of carrying out the operation on the first computer system (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met.”; paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on  Target Platform 395. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload.”; paragraph [0063], “Block 520 indicates execution on a first target platform. As can be appreciated idle time (Sleep 530) has increased indicating improvement in performance. As can also be appreciated the improvement is based due to improvement relating to the CPU engine. Although the performance of the IO engine deteriorates, there is an overall improvement in performance during the interval.”).

As per Claim 15, Heilper discloses:
A computer system comprising:
a processor (paragraph [0015], “These computer program instructions may be provided to a processor …”);
a storage (paragraph [0016], “These computer program instructions may also be stored in a computer-readable medium …”) coupled to the processor; and
instructions stored on the storage to cooperate with the processor and storage (paragraph [0016], “These computer program instructions may also be stored in a computer-readable medium …”) to:
receive a plurality of operation records indicative of operations carried out during execution of a program on a first computing device, wherein each operation record includes a property associated with the operation (paragraph [0034], “A Non-Intrusive Performance Monitor 150 may be configured to monitor utilization pattern of WL 130 when executed on Original Platform 110.” and “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the [receive a plurality of operation records indicative of operations carried out during execution of a program on a first computing device].”; paragraph [0041], “The HLAM may comprise a plurality of engines which may be used together to provide a different alternative workloads having the same utilization pattern. Each such engine may, for example, generate a load with respect to a different type of utilization parameter (e.g., % CPU, % IO, network utilization, or the like) [wherein each operation record includes a property associated with the operation].”);
for each operation record, predict a duration of performing the operation on a second computing device, wherein for an operation record the predicting comprises providing a property associated with the operation as an input to a performance model associated with execution of operations on a second computing device and receiving an output from the model (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met. During the rest of the duration, the program may be idle (e.g., sleep). Comparing the performance may be performed by comparing the idle time during each interval, cumulative idle time or the like. No idle time in one interval may be indicative of the target platform being unable to handle the workload [for each operation record, predict a duration of performing the operation on a second computing device].”; paragraph [0034], “HLAM 145 may generate instructions that exercise the different components of Original Platform 110. Such instructions may be executed and the performance may be monitored by Monitor 150 which may provide feedback to HLAM 145 in order to calibrate itself to generate instructions having the same utilization pattern as WL 130 [wherein for an operation record the predicting comprises providing a property associated with the operation as an input to a performance model associated with execution of operations on a second computing device and receiving an output from the model].”; paragraphs [0054] to [0055], “Performance Prediction Module 350 may provide a prediction on the impact on performance as a result of migrating the workload from Original Platform 390 to Target Platform 395. The prediction may be based on the observed change in performance from a similar migration of a synthetic workload.”), wherein the output comprises a prediction of the duration of performing the operation on the second computing device (paragraph [0056], “Aggregation Module 360 may be configured to aggregate results relating to a number of alternative synthetic workloads, each of which implementing the same utilization pattern, in order to provide for the prediction.” and “The prediction of the performance of the workload may be calculated based on all performance comparisons for H1 … Hk. In case of mixed results, the differences between H1 … Hk may be useful in pointing the user to parameters to which the migration is sensitive [wherein the output comprises a prediction of the duration of performing the operation on the second computing device].”); and
predict a cumulative duration of executing the program on the second computing device based on the predicted durations of performing the operations (paragraph [0028], “… the program may be configured to work in intervals having a predetermined duration. During each such interval the program may execute instructions until the utilization as indicated by the utilization pattern is met.”; paragraph [0063], “Block 520 indicates execution on a first target platform. As can be appreciated idle time (Sleep 530) has increased indicating improvement in performance. As can also be appreciated the improvement is based due to improvement relating to the CPU engine. Although the performance of the IO engine [predict a cumulative duration of executing the program on the second computing device based on the predicted durations of performing the operations].”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heilper in view of US 2002/0199089 (hereinafter “Burns”).

As per Claim 8, the rejection of Claim 7 is incorporated; and Heilper discloses “creating a plurality of operation records,” but Heilper does not explicitly disclose:
wherein creating the plurality of operation records comprises determining whether a first operation associated with a first operation record in a first thread is carried out simultaneously with a second operation associated with a second operation record in a second thread.
However, Burns discloses:
determining whether a first operation associated with a first operation record in a first thread is carried out simultaneously with a second operation associated with a second operation record in a second thread (paragraph [0005], “The use of multi-threaded  memory 5 stores code for several threads, such as code for thread 0 (8), thread 1 (9), etc. As known in the art, code for two threads may be part of user applications and for the operating system.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Burns into the teaching of Heilper to include “wherein creating the plurality of operation records comprises determining whether a first operation associated with a first operation record in a first thread is carried out simultaneously with a second operation associated with a second operation record in a second thread.” The modification would be obvious because one of ordinary skill in the art would be motivated to give code from one thread the same priority as code from another thread (Burns, paragraph [0005]).

As per Claim 9, the rejection of Claim 7 is incorporated; and Heilper discloses “creating a plurality of operation records,” but Heilper does not explicitly disclose:
wherein creating the plurality of operation records comprises determining whether a first operation associated with a first operation record in a first thread waits for a second operation associated with a second operation record in a second thread.
However, Burns discloses:
determining whether a first operation associated with a first operation record in a first thread waits for a second operation associated with a second operation record in a second thread (paragraph [0010], “… memory 5 stores code for several threads, such as code for thread 0 (8), thread 1 (9), etc. As known in the art, code for two threads may be part of user applications and for the operating system.”; paragraph [0015], “… a first thread may have a number of decoded microoperations being executed in the processor while the second thread is waiting for a specified result from the execution of the first thread.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Burns into the teaching of Heilper to include “wherein creating the plurality of operation records comprises determining whether a first operation associated with a first operation record in a first thread waits for a second operation associated with a second operation record in a second thread.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a first thread to have more access to shared resources than another thread (Burns, paragraph [0015]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heilper in view of US 2014/0316761 (hereinafter “Thach”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Heilper discloses “creating a plurality of operation records based upon monitoring,”
wherein creating the plurality of operation records based upon the monitoring comprises determining a dependency relationship between different operations carried out during execution of the program and wherein determining the second value of the cumulative performance indicator is based on the dependency relationship.
However, Thach discloses:
determining a dependency relationship between different operations carried out during execution of a program and wherein determining a second value of a cumulative performance indicator is based on the dependency relationship (paragraph [0166], “Performance values that serve as references are included in the input timing information 1400. The timing information 1400 includes a performance value that serves as a reference for each instruction included in the target program pgr and also includes a performance value for a penalty used by the correcting section 1417, as in the case of the timing information 3. The association-information generating section 1414 can determine the dependency relationship of instructions between the blocks, that is, the execution order of instructions or the like, based on the internal state.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thach into the teaching of Heilper to include “wherein creating the plurality of operation records based upon the monitoring comprises determining a dependency relationship between different operations carried out during execution of the program and wherein determining the second value of the cumulative performance indicator is based on the dependency relationship.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine the execution order of instructions or the like, based on the internal state (Thach, paragraph [0166]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Heilper in view of US 8,595,262 (hereinafter “Hayden”).

As per Claim 11, the rejection of Claim 1 is incorporated; and Heilper discloses “creating a plurality of operation records based upon monitoring,” but Heilper does not explicitly disclose:
wherein creating the plurality of operation records based upon the monitoring comprises creating a directed graph representing the operations carried out during execution of the program on the first computing device and wherein determining the second value of the cumulative performance indicator is based on the directed graph.
However, Hayden discloses:
creating a directed graph representing operations carried out during execution of a program on a first computing device and wherein determining a second value of a cumulative performance indicator is based on the directed graph (col. 5 lines 7-11, “Upon receiving a request to identify a (possibly empty) set of resources based on one or more criteria, the resource resolver may in some embodiments be operable to utilize a directed graph representation of some or all of the data sources for the various resource classes of the network.” and 28-32, “… each edge of the graph may have a numerical weight associated with it, computed at least in part based on a performance metric obtained from one or both of the data sources whose nodes are connected by the edge.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hayden into the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2008/0022285 (hereinafter “Cherkasova”) discloses evaluating the impact of workload burstiness on quality of service delivered by a workload manager.
US 2012/0143588 (hereinafter “Liu”) discloses workload simulation for application performance testing.
US 2013/0179144 (hereinafter “Lu”) discloses system performance testing.
US 2014/0136512 (hereinafter “Clifford”) discloses the evaluation of the performance of a database when migrating the database from one DBMS system to another.
US 6,067,412 (hereinafter “Blake”) discloses identifying changes to computer system resources to improve performance.
US 6,405,327 (hereinafter “Sipple”) discloses an automatic, resource efficient means for monitoring the performance of various portions of a computer system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191